Argued October 26, 1925.
The question presented for our consideration in this case is whether the conclusion of the Referee, the Compensation Board and the court that the claimant is within the protection of the compensation act is supported by the evidence. The facts are fully found by the Referee from the evidence presented at the hearing. The Gray Printing Company is a corporation whose business is carried on at DuBois in this state. It publishes a newspaper and conducts a job printing establishment. There are 1200 shares of stock which were owned in equal proportions by four men of whom the claimant's husband was one. All of the owners were engaged in the actual conduct of the business and were directors. The claimant's husband was president; another owner was vice president; a third was secretary and treasurer. There was an understanding *Page 311 
among the parties that the president should act as a manager; the vice president as editor of the paper; that the secretary and treasurer should have charge of the circulation and advertising departments, and that the other stockholder should have charge of the commercial and mechanical branches of the business. It is not disputed that the claimant's husband attended the meeting of the improved highway association at Clarion at the request and direction of the editor to secure a report of the proceedings there held, for publication in the paper, and the evidence supports the conclusion of the Referee that his presence at the meeting arose from the nature of the duties he was engaged in for the Printing Company at the time of the accident. None of the officers received compensation as such. Under the arrangement existing among them each was authorized to draw $40 per week from the income of the company for their services and, if the success of the business permitted, an additional amount not exceeding in the total $4000 a year. If a surplus of profits remained, it was subject to division in dividends. The testimony supports the contention that Mr. Gray was a general utility man who on various occasions acted as a reporter and performed other services having no relation to his position as president of the company. In view of the character of the company, the four-man feature of its ownership and management and the varied capacities in which each man acted, some of which were clearly in the nature of a servant or employee of the corporation, there is foundation for the conclusion reached that the claimant's husband at the time and in the service rendered was acting as an employee of the corporation and was fairly within the provisions of the Compensation Acts of 1915 and 1919. The subject has been discussed at length by the learned trial judge and we need not amplify his opinion.
The judgment is affirmed. *Page 312